Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2020

                                     No. 04-20-00234-CV

                                       Kyle BRATTON,
                                          Appellant

                                               v.

               HOLT TEXAS, LTD D/B/A Holt CAT and D/B/A Sitech-Tejas,
                                   Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05583
                         Honorable Norma Gonzales, Judge Presiding

                                        ORDER

        On August 31, 2020, Appellee filed a motion to reconsider and to dismiss appeal for want
of jurisdiction. The court requests that Appellant file a response to Appellee’s motion. See TEX.
R. APP. P. 42.3(a).
       If Appellant chooses to file a response, Appellant must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court